DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/26/2021 has been entered.
 
Response to Arguments
3.	Applicant's arguments filed 01/26/2021, have been fully considered but they are not persuasive.
	On page 6 of the amendment, Applicant argued that the teachings of Krishnamurthy do not teach nor suggest the compressing by a single compressor.
	However, the Examiner respectfully disagrees. Krishnamurthy clearly teaches compressing by a single compressor (col. 4 lines 33-42, one or more application server 102 provide multiple video streams to a service admission manager 104, which manages the admission of new video application sessions onto the system. In response to a request for admission by a new video application (received from application request queue 106), service admission manager 104 (a) determines whether to accept the request and admit the new video application and, if so, (b) assigns the new video application to an appropriate video encoder.  Col. 6 lines 16-27, Video processing system 100 also has an off-line profiling tool 122, which analyzes, in non-real-time, typical sets of video sequences corresponding to different types of video applications and stores the results of those analyses in an application profiles server 124. The service admission manager 104 accesses information in the application profiles server 124 in order (1) to determine whether to admit a particular new video application and, if so, (2) to determine to which video encoder to assign the newly admitted video application).  Krishnamurthy assigns one video encoder to a particular video application.  
In addition, Applicant argued that the single compressor takes input from two or more servers and cycles taking input from among the two or more servers.
While Applicant’s arguments are understood, the expression “the single compressor takes input from two or more servers and cycles taking input from among the two or more servers” does not have a patentable weight because it is written in the claims as an intended purpose statement, see the limitations in claims 1 and 12 “wherein a state of each compressing operation processed for each of the servers is stored to enable the shared compression resource to take input from at least two of the servers and switch context of taking said input from the two or more servers as the single compressor cycles taking input from among said respective two or more servers,” emphasis added.  Therefore, in order for said expression to have a patentable weight, the process of the single compressor takes input from two or more servers, and the process of the single compressor switch context of taking said input from the two or more servers as the single compressor cycles taking input from among said respective two or more servers have to be claimed as limitations in said claims.          

Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


5.	Claim(s) 1-3 and 12-14 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Krishnamurthy et al. (US 6,754,241) hereinafter “Krishnamurthy”.
As per claim 1, Krishnamurthy teaches a computer-implemented method, comprising:
receiving a request from a client device interacting with a game application (col. 3 lines 27-35; fig. 1, application request 106), the request being received by a server of an online game service (see fig. 1; col. 3 lines 26-35); 
receiving a control signal from the client device in response to an input made via the client device of a user when the user is interacting with the game application (col. 15 lines 5-15, controller 114 uses advance knowledge from a video application to control the encoding process for that application. One method is when an application like a web-browser can anticipate a scene change when a user clicks a new page.  The application request signal generated when the user clicks a new page is the control signal), the control signal being transmitted over a communication channel between the client device and the server (shared communication channel as disclosed in col. 3 lines 11-26); 

compressing (col. 3 lines 34-35, the video application will be assigned to an appropriate video encoder for encoding process) the sequence of images of the application in accordance with a compression process (col. 5 lines 10-32, the service admission manager 104 accesses information in the application profiles server 124, which is related to user profiles and traffic control/channel information, in order (1) to determine whether to admit a particular new video application and, if so, (2) to determine to which video encoder to assign the newly admitted video application) to generate a compressed sequence of images (it is obvious that after the encoding process a compressed video images will be generated) using a shared compression resource used (any encoder of the encoders disclosed in col. 4 lines 4-28) by said server and at least one other server of said online game service, the shared compression resource is a single compressor that includes compression hardware or hardware running software that handles the compression of sequences of images for each of the servers executing games for the online game service (see fig. 1; col. 3 lines 26-35, one or more application servers 102 provide multiple video streams to a service admission manager 104, which manages the admission of new video application sessions onto the system...assigns the new video application to an appropriate video encoder), wherein a state of each compressing operation processed for each of the servers (col. 5 lines 11-33; col. 6 lines 1-42) is stored (in application profiles server 124 of fig. 1) to enable the shared compression resource to take input from at least two of the servers (intended purpose statement; see also col. 5 lines 10-32, The service admission manager 104 accesses information in the application initial application running on one channel while surfing other channels in order to return the initial application. Or, he may run two sessions in parallel and switch between sessions) of taking said input from the two or more servers as the shared compression resource cycles taking input from among said respective two or more servers (intended porpuse statement; see also fig. 1; col. 3 lines 26-35, one or more application servers 102 provide multiple video streams to a service admission manager 104, which manages the admission of new video application sessions onto the system...assigns the new video application to an appropriate video encoder); and 
transmitting respective compressed sequences of images to the client device or other client devices using the online game service (col. 1 lines 15-20; col. 4 lines 29-34, the compressed data is transmitted to end user over communication channels) via outbound routing (fig. 1, Traffic Controller 114) that processes output of said shared compression resource (col. 1 lines 15-20, compress and transmit multiple video/audio bitstreams over shared communication channels; col. 1 lines 20-30, transmit multiple different bitstreams (e.g., corresponding to different video/audio applications, such as television programming, distributed interactive video games, web browsing, and/or e-mail) simultaneously over individual shared, high-bandwidth channels; col. 1 lines 62-65, video/audio streaming of digital television programming, which involves the one-way 
As per claim 2, arguments analogous to those applied for claim 1 are applicable for claim 2. 
As per claim 3, Krishnamurthy teaches the method of claim 1, wherein said online game service is configured to store program code for a plurality of games and execute the program code on said one or more servers of the online game service (col. 20 line 47- col. 21 line 12). 
As per claims 12-14, arguments analogous to those applied for claims 1-3 are applicable for claims 12-14.

Claim Rejections - 35 USC § 103
6.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

7.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.


8.	Claims 4-9 and 15-19 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Krishnamurthy et al. (US 6,754,241) hereinafter “Krishnamurthy” in view of Dye (US 2004/0022322).
As per claim 4, Krishnamurthy teaches the method of claim 1; however,  Krishnamurthy  does not explicitly disclose wherein the shared compression resource is configured to operate in accordance with a compression parameter that defines a level of compression, the level of compression is selectable for the client based on a data rate between the client and the one or more servers of the online game service (Abstract, the encoder can adjust the transport information to dynamically increase or reduce the bit-rate based on transport medium and network response; paragraph [0026], when the received network parameters indicate that network bandwidth has decreased…the encoder may operate to transmit a lesser number of compressed objects).
Therefore, it would have been obvious for one having skill in the art at the time of invention to modify the invention of Krishnamurthy in view of Dye.  It is desired to encode data for transport where the bit-rate can be dynamically adjusted to maintain a constant value without substantial loss of image quality, resolution and frame rate. Such a system is desirable in order to compensate for network transport inconsistencies and deficiencies (Dye, paragraph [0010]). 
claim 5, Dye teaches examining the data rate using the transmitted compressed sequence of images sent to the client, and adjusting the level of compression based on the examining (paragraph [0023], adjusts the bit rate; paragraph [0085]). 
As per claim 6, Dye teaches wherein the level of compression is increased when the examining determines that the data rate has fallen below a predetermined level (Abstract, the encoder can adjust the transport information to dynamically increase or reduce the bit-rate based on transport medium and network response; paragraph [0026], when the received network parameters indicate that network bandwidth has decreased…the encoder may operate to transmit a lesser number of compressed objects). 
As per claim 7, Dye teaches wherein the level of compression is decreased when the examining determines that the data rate has increased above a predetermined level ((Abstract, the encoder can adjust the transport information to dynamically increase or reduce the bit-rate based on transport medium and network response; paragraph [0026], when the received network parameters indicate that network bandwidth has increased…the encoder may operate to transmit a greater number of compressed objects and/or may operate to transmit compressed objects with a reduced amount of compression). 
As per claim 8, Krishnamurthy and Dye teach the method of claim 5, wherein the level of compression is adjusted based on a latency being above or below one or more thresholds (Krishnamurthy; col. 12 lines 26-61.  Dye; paragraph [0085], the process continues to step 320 where a variable is set to re-initialize encoder bit rate to compensate 
As per claim 9, Krishnamurthy teaches wherein adjusting the level of compression acts to modify a transmitted frame rate of the compressed sequence of images (col. 14 lines 41-55). 
As per claims 15-19, arguments analogous to those applied for claims 4-8 are applicable for claims 15-19.

9.	Claim 10 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Krishnamurthy et al. (US 6,754,241) in view of Dye (US 2004/0022322) in further view of Cipolli et al. (US 2007/0206673) hereinafter “Cipolli”.
As per claim 10, Krishnamurthy and Dye teach the method of claim 1, wherein the shared compression resource is configured to operate in accordance with a compression parameter that defines a level of compression, the level of compression is configured to modify an image resolution of at least one of the compressed sequence of images (col. 14 lines 41-55), 
However, Krishnamurthy or Dye do not explicitly disclose instructing the client device or one of said other client devices to scale the at least one of the compressed sequence of images to maintain an image size on a display associated with the client device. 

Therefore, it would have been obvious for one having skill in the art at the time of invention to modify the teachings of Krishnamurthy and Dye in view of Cipolli in order to improve error resilience (Cipolli: paragraph [0017]) and achieve faster decoding (Cipolli: paragraph [0192]). 

10.	Claims 11 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Krishnamurthy et al. (US 6,754,241) in view of Dye (US 2004/0022322) in further view of Lutnick et al. (US 2008/0214287) hereinafter “Lutnick”.
As per claim 11, arguments analogous to those applied for claim 1 are applicable for claim 11; however, Krishnamurthy or Dye do not explicitly disclose wherein the game application provides an interface on the client device for accessing the online game service and for selecting the game or other games to play in a streaming format.
In the same field of endeavor, Lutnick discloses wherein the game application provides an interface on the client device for accessing the online game service and for selecting the game or other games to play in a streaming format (paragraphs [0150] and [0171]).

As per claim 20, arguments analogous to those applied for claim 11 are applicable for claim 20.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED JEBARI whose telephone number is (571)270-7945.  The examiner can normally be reached on Mon-Fri: 09:00am-06:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on 571-272-7331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information 





/MOHAMMED JEBARI/
Primary Examiner, Art Unit 2482